EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: Fred Zinn, President and CEO Phone: (914) 428-9098 Fax: (914) 428-4581 E Mail: Drew@drewindustries.com Drew Industries to Present Webcast of Third Quarter Conference Call on October 31 WHITE PLAINS, N.Y., October 17, 2012  Drew Industries Incorporated (NYSE: DW), a manufacturer of components for the recreational vehicle and manufactured housing industries, will release its third quarter 2012 financial results before the market opens on Wednesday, October 31, 2012. Drew Industries also will host a conference call on Wednesday, October 31st at 11 a.m. ET to discuss its results and other business matters. Participation in the question-and-answer session of the call will be limited to institutional investors and analysts. Individual investors, retail brokers and the media are invited to listen to a live webcast of the call on Drew Industries' website at www.drewindustries.com . Participating in the conference call will be: Leigh Abrams , Chairman, Drew Industries Fred Zinn , President and CEO, Drew Industries Jason Lippert, CEO and Chairman, Lippert Components, Inc. and Kinro, Inc. Joe Giordano , CFO and Treasurer, Drew Industries About Drew Drew, through its wholly-owned subsidiaries, Kinro and Lippert Components, supplies a broad array of components for RVs and manufactured homes, including windows, doors, chassis, chassis parts, bath and shower units, axles, and upholstered furniture, and slide-out mechanisms for RVs. In addition, Drew manufactures components for modular housing, truck caps and buses, as well as for trailers used to haul boats, livestock, equipment and other cargo. Currently, from 31 factories located throughout the United States, Drew serves most major national manufacturers of RVs and manufactured homes in an efficient and cost-effective manner. Additional information about Drew and its products can be found at www.drewindustries.com
